Title: To Benjamin Franklin from Jonathan Williams, Jr., 18 April 1778
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir
Nantes April 18. 1778
As I have never had any recall of the powers the Commissioners gave me, I was in Duty bound to signify to Mr. Schweighauser that I should oppose those of his powers from Mr. Lee that should interfere with mine. Mr. A. Lee is informed of this and demands of me Copies of the Powers I hold from the Commissioners, which I have accordingly made out, but as I do not choose to give your Signature without your knowledge, I inclose the Copies to you and beg you will give them to Mr. Lee if you see no objection: I have written to Mr. Lee accordingly. I wish the Commissioners would either support me or recall their Powers. I have been in hot water a great while and it is now time to have full authority or none at all. Give me leave to ask whether Mr. Morris’ power to me is good or not, and if I give it up to Mr. Lee’s Deputy how am I to be indemnified should I be afterwards called to an account for neglect of Duty?
I hope the Commissioners will honour my Bills till all my Accounts are settled. They may be sure I shall contract no new ones. I am ever with the greatest Respect Duty and affection Your most obedient and most humble Servant
Jona Williams J

Mr. D———s sudden Departure surprizes me, more especially as he wrote me he was going into the Country for three Weeks only. Where was the use of this? The Secret would have been as sure if he had written nothing.
Dr Franklin.

